Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00487-CV

                              IN RE J.P., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2002-09674

                        MEMORANDUM OPINION

      On June 24, 2014, relator J.P filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Sheri Y. Dean, presiding
judge of the 309th District Court of Harris County, to vacate her October 15, 2013
temporary orders, appointing real parties in interest sole managing conservators of
the child and relator possessory conservator.

      Relator has not shown his entitlement to relief.     Accordingly, we deny
relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2